Citation Nr: 0841415	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  04-40 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to July 
1969.  His awards and decorations include the Purple Heart 
and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for the cause of the veteran's death.  A timely 
appeal was noted from that decision.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on February 14, 2008.  A 
copy of the hearing transcript has been associated with the 
file.


FINDINGS OF FACT

1.  The veteran's certificate of death reflects that he died 
in May 2002 and that the cause of death was cardiac 
arrhythmia.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The veteran served in the Republic of Vietnam, where he 
received the Purple Heart and the Combat Action Ribbon, and 
had a diagnosis of post-traumatic stress disorder (PTSD) 
based on his combat experiences.

4.  Competent medical evidence sufficiently indicates that 
PTSD contributed substantially and materially to the 
veteran's death.  


CONCLUSION OF LAW

PTSD, which was incurred during active service, contributed 
substantially and materially to the veteran's death.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 1310 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the RO has a 
duty to notify and assist the veteran under 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159.  As will be discussed below, the 
Board finds that service connection for the cause of the 
veteran's death is warranted; therefore, a full discussion of 
whether VA met these duties is not needed.  

Service Connection for the Cause of the Veteran's Death

A claimant seeking DIC benefits under 38 U.S.C.A. § 1310 must 
establish that a disability of service origin caused, 
hastened, or substantially and materially contributed to 
death.  See 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The 
death of a veteran will be considered to have been due to a 
service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

The veteran, who had been diagnosed with aortic stenosis, a 
non-service-connected cardiac disorder, died in May 2002 
after suffering a cardiac arrhythmia while jogging.  The 
appellant contends that the veteran suffered from PTSD as a 
result of his combat experiences, and that his PTSD 
symptomatology aggravated his cardiac disorder to such a 
point that it caused his death.

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f).  Section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b).  

Review of the record shows that the veteran had diagnoses of 
PTSD which conform to DSM-IV criteria.  In particular, a 
February 2004 statement from J.D., Ed.D., a psychologist who 
had treated the veteran, specifically addressed each of the 
DSM-IV criteria for a diagnosis of PTSD.  The veteran served 
in combat in Vietnam, and several treatment providers who 
have either evaluated the veteran or reviewed the claims 
folder agree that PTSD was attributable to his wartime 
experiences.  The Board thus finds that service connection 
could have been established for PTSD at the time of the 
veteran's death, and shall now turn to an analysis of whether 
PTSD was either the principal or contributory cause of the 
cardiac arrhythmia that caused the veteran's death.  See 38 
C.F.R. § 3.312.  

In January 2003, D.E.S., M.D., indicated that he had treated 
the veteran for PTSD symptomatology, and that it was his 
professional opinion that PTSD was a "contributing factor to 
his premature death."  In November 2003, Dr. D.E.S. provided 
a clarification of his opinion, stating that the veteran's 
PTSD symptoms had aggravated his aortic stenosis, which was 
the ultimate cause of the veteran's fatal cardiac arrhythmia.  
In his opinion, PTSD was a "major contributing factor" in 
the veteran's death.

In November 2003, Dr. D.W.L., a specialist in cardiovascular 
health, provided a statement indicating a "positive 
correlation between stress, physical and emotional, 
precipitating sudden cardiac death in people with structural 
heart disease."  Dr. D.W.L. noted that the veteran had been 
diagnosed with aortic valvular disease during his lifetime.

In June 2007, the veteran's claims folder was referred to a 
VA examiner for review and opinion.  The examiner noted a 
"significant, long-term case of [PTSD]" as well as aortic 
valvular disease with aortic stenosis and insufficiency.  The 
examiner noted that individuals with aortic stenosis are 
"commonly known to have sudden arrhythmias ... most frequently 
associated with vigorous exercise."  In this case, the 
veteran suffered a cardiac arrhythmia while jogging.  Thus, 
in his opinion, it was less likely than not that the 
veteran's death from cardiac arrhythmia was the result of his 
PTSD.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In reviewing the evidence of record, there is evidence both 
for and against the veteran's claim.  The opinions of Dr. 
D.W.S. are reasonably based on medical judgment and on his 
treatment of the veteran.  Both Dr. D.W.L., who provided 
evidence of a positive correlation between stress and cardiac 
disorders, and the June 2007 VA examiner are specialists in 
cardiovascular health.  Their opposing conclusions are both 
based upon sound professional judgment.  

The Board finds that the evidence is at least in equipoise, 
and that by resolving all doubt in the appellant's favor, the 
evidence sufficiently shows that a service-connected 
disability, namely PTSD, substantially and materially 
contributed to the veteran's death.  The private medical 
opinions submitted by the appellant were written by medical 
professionals competent to render opinions in this matter, 
and their opinions are reasonably based on the facts as 
stated in the record.  Service connection for the cause of 
the veteran's death is thus warranted.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


